Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The “vegetable crops” disclosed in Paragraphs [0046] and [0047] of provisional application No. 62/789034 (corresponding to US 2020/0214286 to Moussaoui) would not necessarily be “leafy vegetable plants” as required by applicant’s claims. Accordingly applicant’s claims are not anticipated by provisional application No. 62/789034.  Moreover, any holding that it would be prima facie obvious to treat  leafy vegetable plants as the vegetables to be treated according to the process of provisional application No. 62/789034 has been rebutted by evidence in applicant’s specification showing  that the nitrate content in the leafy vegetable plant is reduced when the plant is hydroponically cultivated and wherein the at least one organic osmolyte is delivered into the plant through roots of the plant. Accordingly the rejection over provisional application No. 62/789034 is withdrawn.
Binder et al (US 2007/0131010) (newly cited) discloses a fertilizer composition which includes amino acids and which may be hydroponically applied to vegetables. (See Paragraphs [0045], [0058], [0087] and [0089].)  However the “vegetables” disclosed in Paragraphs [0045] and [0089] of Binder et al would not necessarily be “leafy vegetable plants” as recited in applicant’s claims. Moreover, any holding that it would be prima facie obvious to treat “leafy vegetable plants” as the vegetables in the process of Binder et al has been rebutted by evidence in applicant’s specification showing that the nitrate content in the leafy vegetable plant is reduced when the plant is hydroponically cultivated and wherein the at least one 
Nasholm et al (US 2019/0194080) (newly cited) discloses a method for providing nitrogen to growing plants at a rate which corresponds to the nitrogen demand of the plant, wherein the fertilizing composition includes basic L-amino acid and the plants may be leafy vegetable plants. (See Paragraphs [0050], [0051], [0066] and [0091].) However Nasholm et al do not disclose that the composition should be applied hydroponically. Accordingly applicant’s claims are not anticipated by Nasholm et al. Moreover, any holding that it would be prima facie obvious to apply the fertilizer composition of Nasholm et al hydroponically has been rebutted by evidence in applicant’s specification showing that the nitrate content in the leafy vegetable plant is reduced when the plant is hydroponically cultivated and wherein the at least one organic osmolyte is delivered into the plant through roots of the plant. Accordingly applicant’s claims are not rejected over Nasholm et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736